ON SUGGESTION OF ERROR.
It is insisted in the suggestion of error that we erred in our former holding, and that we were led into resting our decision of the case upon a matter of fact which was not in the record; and it is urged that there is nothing in the record to show what contemporary construction or practice had been placed upon the statutes involved, and that counsel did not have a chance to meet such theory of the case.
Contemporary construction as a rule of construing statutes is as old as the common law, and has, throughout the history of the state, been recognized as the proper course in doubtful cases. 25 Mississippi and Southern Digest, Annotated, title "Statutes," 218; Chrisman v. City of Brookhaven, 70 Miss. 477, 18 So. 458; Town of Wesson v. Collins, 72 Miss. 844, 18 So. 360, 917. Black's Interpretation of Law (2 Ed.), p. 289.
The briefs in the case cited the opinion of the attorney-general referred to in the opinion, and this court, in the case of Peets v. Martin, 135 Miss. 720, 101 So. 78, announced the rule and cited opinions from the attorney-general's office. The court takes judicial knowledge of all holdings of the attorney-general's office, and the rules of practice of the state departments of government. The attorney-general is required by the law to give his legal opinion to the head of every department of government on request, and to other officers, including the Legislature, and is required to make a biennial report to the Legislature and to keep copies of his official opinions.
The court will take such judicial notice and resort to every proper method of ascertaining from the departments whatever it is required judicially to know, but does not actually know. This is fully discussed in Witherspoon v. West, 138 Miss. 310,103 So. 134. See, also, Vicksburg Waterworks Company v. Guffy Petroleum Co., 86 Miss. 60, 38 So. 302; Adams v. Standard Oil Company,97 Miss. 879, 53 So. 692.
Suggestion of error overruled. *Page 584